--------------------------------------------------------------------------------

Exhibit 10.17
 
Summary of Compensation Arrangements with Executive Officers
 
The following summarizes the current compensation and benefits received by the
Chief Executive Officer and Chief Financial Officer of RPC, Inc. (the “Company”)
and the Company’s other most highly compensated executive officers (the “Named
Executive Officers”).
 
This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.
 
Base Salaries
 
The annual base salaries for the Company’s Named Executive Officers are reviewed
and may be adjusted from time to time in the discretion of the Company’s
Compensation Committee.
 
Bonuses
 
All of the Named Executive Officers are eligible for annual cash bonuses under
the Company’s Performance-Based Incentive Cash Compensation Plan (the “Plan”).
 
The Company’s executive officers are also eligible for annual cash bonuses as
determined by the Compensation Committee in its discretion.
 
Stock Options and Other Equity Awards
 
The Named Executive Officers are eligible to receive options and restricted
stock under the Company’s stock incentive plan, in such amounts and with such
terms and conditions as determined by the Committee at the time of grant.
 
Supplemental Retirement Plan
 
Salary and Bonus Deferrals
 
All of the Named Executive Officers are eligible to participate in the Company’s
Supplemental Retirement Plan (“Plan”).
 
The Plan allows participants to defer up to 50% of base salary and up to 100% of
annual bonus, subject to other terms and conditions set forth in the Plan.
 
Automobile Usage
 
The Company provides an automobile or an automobile allowance to Messrs. Hubbell
and Palmer.
 
 
1

--------------------------------------------------------------------------------

 
 
Other Benefits
 
The Named Executive Officers are eligible to participate in the Company’s
regular employee benefit programs, including the 401(k) plan with Company match,
group life insurance, group medical and dental coverage and other group benefit
plans.  All of the Named Executives are eligible for the Retirement Income Plan
that was frozen in March 2002.  See Supplemental Retirement Plan above for
further discussion.
 
All of the Named Executive Officers are also executive officers of Marine
Products Corporation (“MPC”) and receive compensation from that
company.  Disclosure regarding such compensation can be found in MPC’s filings
with the Securities and Exchange Commission.
 
 
2